Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a pulsed electro-magnetic field (PEMF) stimulation apparatus for treatment of diabetic retinopathy (DR), the apparatus comprising: a frame configured to rest on a nose bridge of a user; a first coil provided to the frame and positioned adjacent to a first eye of the user; a second coil provided to the frame and positioned adjacent to a second eye of the user; and a controller coupled to each of the first coil and the second coil and configured to periodically switch directions of an electric current in the first coil and the second coil during a treatment regimen, classified in A61N2/02.
II. Claims 10-16, drawn to a method of treating DR in a patient, comprising: providing PEMF stimulation to a patient's eye cells to cause electrically sensitive adenosine A2aR receptors in the patient's eye cells to translocate to a cellular membrane surface, where the electrically sensitive adenosine A2aR receptors bind with free adenosine or adenosine-like drugs from an intercellular space to activate an adenosine - A2aR anti- inflammatory signaling pathway in the patient's eyes, classified in A61K31/00.
III. Claims 17-20, drawn to PEMF stimulation apparatus for treatment of DR, the apparatus comprising: a chair; a head support provided to the chair; a first adjustable mount provided to the head support; a second adjustable mount provided to the head support; a first PEMF applicator disposed at a distal end of the first adjustable mount; and a second PEMF applicator disposed at a distal end of the second adjustable mount, classified in A61N2/02.
The inventions are independent or distinct, each from the other because:
I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention I relates to a pair of eyeglasses or goggles comprising a frame and coils that provide a pulsed electromagnetic field to a patient’s eyes with a first and second coil disposed in front of the eyes and the third and fourth coils are disposed at the side of the patient’s eyes near the temples, which is not recited in Invention III. Invention III relates to a chair with an adjustable first and second adjustable mount provided on respective head supports with PEMF applicators, which is not recited in Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used in a materially different process such as a PEMF stimulation method to treat diabetic retinopathy that utilizes a different receptor other than the adenosine A2ar receptors that Invention II recites. Additionally, the apparatus of invention I is not limited to treating diabetic retinopathy and could be used to treat other disorders or conditions such as pain treatment or improvements to vision. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have a acquired a separate status in the art in view of their different classification as noted above. 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Invention I requires employing search queries related to an eyeglasses or goggles frame and four separate coil arrangements in at least A61N1/36, A61N1/0484, and A61N1/32. Invention II requires employing search queries related to a method of treating diabetic retinopathy by translocating adenosine A2ar receptors in a patient’s eye cells in at least A61N1/0408 and A61K31/00. Invention III requires employing search queries related to a PEMF stimulation chair apparatus wherein the chair comprises specific features in at least A61G15/02, A61G15/12, and A61G15/125. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CARRIE R DORNA/Primary Examiner, Art Unit 3791